Title: To George Washington from Tobias Lear, 31 May 1797
From: Lear, Tobias
To: Washington, George



My dear Sir,
Washington, May 31st 1797

Mr Peter informs me that you wish to know more particularly respecting the Carpenters engaged for you than what I communicated on Saturday last. Since that time I have seen Frederick, who tells me that the letter from his brother was dated at Amsterdam on the 7th of March, in which he states, that he had engaged for you two very good House Carpenters & Joiners, who would come out in the Ship Hebe, which was then getting ready to sail either for the Potomac or Baltimore, the destination not then absolutely fixed. I presume she must be expected about this time, and have therefore wrote to my correspondent in Baltimore (James Carey Esqr.) requesting, in case the Hebe should arrive there, that he would be so good as to make enquiry respecting the Carpenters, and have them sent round immediately, giving me information thereof. This I am sure he will attend to. Should the Ship come to the Potomac, it will be either to Alexa. or this place, where they will be on the spot.

Begging that my best respects may be made acceptable to Mrs Washington and the family at Mount Vernon I have the honor to be my dear Sir, Most respectfully & affectionately your grateful & devoted

Tobias Lear

